Citation Nr: 1016667	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected bilateral flat feet, currently evaluated as 10 
percent disabling, to include the issue of whether a 
compensable rating was warranted prior to October 4, 2006. 

2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to service-connected right 
knee arthritis.

3.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to service-connected bilateral 
flat feet.

4.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to service-connected bilateral 
flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and August 2007 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Detroit, Michigan, the former of which granted 
service connection for bilateral flat feet and assigned a 
noncompensable rating, effective from June 15, 2005, and the 
latter of which denied service connection for a lumbar spine 
disorder and a bilateral ankle disorder.  The August 2007 
rating action also awarded an increased evaluation of 10 
percent, effective from October 4, 2006, for the service-
connected bilateral flat feet.

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 4, 2006, the Veteran's service-connected 
bilateral flat feet were described as moderate on clinical 
evaluation.

2.  The Veteran's service-connected bilateral flat feet are 
not productive of marked deformity in either pronation or 
abduction of the feet, characteristic callosities, or 
accentuated pain on manipulation or use of the feet.


3.  The Veteran does not have a current chronic right ankle 
disorder associated with his active military duty or any 
service-connected disability.

4.  The Veteran does not have a current chronic left ankle 
disorder associated with his active military duty or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
bilateral flat feet prior to October 4, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral flat feet from October 4, 2006 have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

3.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

4.  Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by October 
2005, July 2006, and February 2007 letters.  Importantly, the 
July 2006 and February 2007 letters notified the Veteran of 
the evidence necessary to substantiate his service connection 
claims on both a direct basis and as secondary to his 
service-connected disabilities; they also informed him of the 
law and regulations governing the assignment of increased 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition to the letters, the April 2008 
statement of the case was issued, which provided the Veteran 
an additional 60 days to submit more evidence.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been afforded pertinent VA examinations, and all 
relevant treatment records adequately identified by him have 
been obtained and associated with the claims file.  Neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Initial Increased Rating For Bilateral Flat Feet

Historically, the Veteran was granted service connection for 
bilateral flat feet in an October 2005 decision and assigned 
a noncompensable disability rating, effective from June 15, 
2005 (the date of receipt of his service connection claim).  
By an August 2007 rating decision, the RO granted an 
increased evaluation of 10 percent effective from October 4, 
2006 for this condition.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected bilateral flat feet is 
evaluated under 38 C.F.R. §  4.71a, Diagnostic Code 5276.  
Under that Code, mild acquired flatfoot with symptoms 
relieved by built-up shoe or arch support is assigned a 
noncompensable rating.  Moderate acquired flatfoot with 
weight-bearing line over or medial to great toe, inward 
bowing of the Achilles tendon, pain on manipulation and use 
of the feet, bilateral or unilateral is assigned a 10 percent 
rating.  Severe acquired flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities is assigned a 20 percent 
rating when unilateral, and a 30 percent rating when 
bilateral.  Pronounced acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances is assigned a 30 percent when unilateral, 
and a 50 percent when bilateral.

Initially, the Board notes that VA treatment records 
developed throughout the course of the appeal are essentially 
silent for complaints or treatment for the Veteran's flat 
feet.

The report of an August 2005 VA examination shows the Veteran 
complained of aching and discomfort in both feet due to his 
work standing and walking.  He reported use of an arch 
support on each side.

Physical examination revealed arch support inside of his 
shoes, with shoe wearing normal on both sides.  On standing, 
he demonstrated normal heel-toe gait without any pain, and 
moderate flat feet.  There was no deformity or swelling, and 
no pain on manipulation of the feet.  There were also no 
calluses.  The heels were neutral, with no displacement of 
the Achilles tendons.  X-rays revealed minimal flatfoot 
bilaterally.

Most recently, the Veteran underwent a VA examination in May 
2007, at which time he reported continued pain in his feet, 
which affected his daily activities and work due to pain with 
standing, walking, and repetitive motions.  Similar to the 
August 2005 VA examination, physical examination revealed pes 
planus (flat feet), with no pain or swelling.  There were no 
calluses or deformity.  The heels and Achilles and tendons 
were neutral.  X-rays revealed moderate flat feet.  

Based on the foregoing medical evidence, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that, prior to October 4, 2006, a 10 percent rating for the 
Veteran's service-connected bilateral flat feet is warranted.  
In this regard, the Board notes that while X-rays revealed 
only minimal flat feet at the August 2005 VA examination, 
physical examination found the condition to be moderate.  
Further, the Board notes that the August 2005 examination 
reflects essentially identical findings as the August 2007 VA 
examination, the later of which formed the basis for the RO's 
assignment of an increased 10 percent rating.

However, the Board finds that the evidence does not support a 
rating in excess of 10 percent since October 4, 2006, or at 
any time during the course of the appeal.  
Specifically, both the August 2005 and May 2007 VA 
examinations expressly found no deformity, objective pain on 
manipulation, swelling, or calluses so as to warrant a higher 
rating under Diagnostic Code 5276.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted at any time for the service-
connected bilateral flat feet on appeal.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence that the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  

The Board acknowledges the Veteran's reports at his May 2007 
VA examination that the symptoms of his flat feet interfere 
with his work, which requires standing and walking.  However, 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the instant case, the 
record is absent of any evidence of lost time from work or 
lost productivity due to the Veteran's service-connected 
bilateral flat feet.  In short, the Veteran has not shown 
that his service-connected bilateral flat feet has resulted 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth in 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected bilateral flat 
feet.
Additionally, the Court of Appeals for Veterans Claims 
(Court) has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for 
increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since there is no cogent evidence of  
unemployability, as  the record reflects that the Veteran is 
currently employed.  Thus, increased compensation based on 
TDIU is not warranted.

IV.  Service Connection For A Right And Left Ankle Disorder

The Veteran contends that he developed a right and left ankle 
disorder as a result of his service-connected flat feet.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Further, service connection may be granted for disability 
shown to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).


A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The service treatment records reveal a July 1968 complaint of 
left ankle pain and swelling with exertion, with X-rays 
showing normal findings at that time.  A subsequent August 
1968 treatment record reflects continued left ankle 
complaints.  Although physical examination at that time 
revealed no swelling or point tenderness, a diagnosis of 
possible sprain was rendered, and the Veteran was referred 
for further testing, with a September 1968 orthopedic clinic 
note indicating normal X-ray findings of the left ankle.  The 
March 1970 separation examination report reflects normal 
clinical evaluation of the veteran's feet and lower 
extremities.  

The report of a May 2007 VA examination shows the Veteran 
reported ankle pain, and the use of ankle support.  Physical 
examination revealed mild swelling around the right and left 
ankles, with pain on the medial side of the right ankle.  
There was no deformity or atrophy.  X-rays revealed normal 
left and right ankles, without any arthritis.  Based on these 
findings, the examiner opined that there was no diagnosable 
condition in the ankles.

A November 2007 private treatment report indicates a 
degenerative process in multiple joints, including the 
ankles; however, this appears to have been based on the 
Veteran's self-report, rather than any physical examination 
or X-ray findings performed at that time, as is the case with 
the VA examination report, and is undermined by the normal X-
ray findings produced at the VA examination just a few months 
earlier.  Thus, the Board considers the report of the VA 
examination to be more probative.  With no competent evidence 
of current ankle disability linked to service, and the 
greater weight of the evidence failing to show a diagnosable 
ankle condition, a basis upon which to establish service 
connection has not been presented.  Accordingly, the appeal 
is denied.  


ORDER

An initial 10 percent rating for service-connected bilateral 
flat feet prior to October 4, 2006 is granted.

An initial rating in excess of 10 percent for service-
connected bilateral flat feet since October 4, 2006 is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.


REMAND

The Veteran attributes his currently-diagnosed lumbar spine 
disorder to his service-connected right knee disability.

The service treatment records reflect a December 1969 
complaint of low back pain.  Additionally, a May 1970 
treatment report shows that the Veteran was hit in the back 
and sustained an abrasion near the scapula.

VA treatment records reveal radiographic findings of 
degenerative disc disease and degenerative arthritis of the 
lumbar spine in June 2006 and May 2007 respectively. A May 
2007 VA treatment report also reveals that the Veteran 
reported back pain for the past 30 years, which had worsened 
following a motor vehicle accident 10 years earlier.  

In August 2006, a VA examiner opined that the Veteran's 
lumbar spine disorder was not related to his service-
connected right knee disability.  Importantly, however, the 
examiner did not address whether this disorder was directly 
related to his active military service, including the 
documented complaints of back pain.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  This should be accomplished on 
remand.  

Additionally, it appears that the Veteran receives regular 
pertinent treatment at the VA Medical Center (VAMC) in 
Detroit, Michigan.  Updated treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain updated records of 
treatment at the VAMC in Detroit, 
Michigan since May 2007.  All efforts 
to obtain these records, and any 
negative response, should be fully 
documented in the claims file.

Once the above development is 
completed, refer the claims file, 
including this REMAND, to the physician 
who examined the Veteran for VA 
purposes in May 2007, or to another 
appropriate examiner if the original 
one is unavailable.  Ask this person to 
re-familiarize him/herself with the 
Veteran's pertinent history, and 
provide an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the Veteran's current lumbar spine 
disorder is related to an event, 
injury, or disease that occurred in 
service, including the documented 
complaints of low back pain and back 
injury.  In rendering the requested 
opinion, the examiner should also 
consider the evidence reflecting the 
Veteran's reports of  injury to his 
back in a post-service motor vehicle 
accident.  If it is necessary to re-
examine the Veteran, that should be 
arranged.

A complete rationale should be provided 
for all opinions expressed.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot 
be made without resorting to 
speculation.

2.	After completing the requested actions, 
the RO should readjudicate the claims.  
If the benefit sought on appeal remain 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


